Citation Nr: 1519121	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-43 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  He also submitted a claim for entitlement to service connection for a mood disorder, which the RO denied in a January 2011 rating decision, and which the Veteran has not appealed.  However, the medical evidence of record shows that he has been diagnosed with various psychiatric disorders, including personality disorder (not otherwise specified), adjustment disorder, and depression.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied entitlement to service connection for PTSD, and the Veteran did not perfect an appeal of this decision.

2.  Evidence received since the February 1995 rating decision denying service connection for PTSD relates to the basis for the prior denial.

3.  The Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the February 1995 rating decision with regard to PTSD is new and material and reopening of the claim of service connection for PTSD is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the duty to notify was satisfied by July 2009 and September 2009 letters sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Veteran of the criteria for reopening the previously denied claim of service connection for PTSD, the criteria for establishing service connection, and information concerning why the claim was previously denied.  The claim on appeal was last adjudicated in September 2010 and January 2012, following which the Veteran was notified with a letter and a copy of the decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA examinations have been provided, most recently in August 2010, and the reports from these examinations contain thorough and detailed findings which include consideration of the Veteran's service treatment records and medical history.  The Board finds that these examinations are adequate, and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

Reopening

The RO denied the Veteran's claim of service connection for PTSD in a February 1995 rating decision, finding that there was no competent diagnosis of PTSD linked to traumatic events in service.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in a September 2010 Statement of the Case.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the February 1995 decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, an April 2010 memorandum from the Defense Personnel Records Information Retrieval System (DPRIS) noted that credible supporting evidence existed that the Veteran participated in a mortar attack while serving at the Da Nang Air Force Base in Vietnam.  In light of recently revised criteria for PTSD claims, this new evidence addresses a reason for the previous denial, that is, credible supporting evidence of an in-service stressor.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran contends that he is entitled to service connection for PTSD based on traumatic experiences during the Vietnam War.  Specifically, he has averred that while serving at Da Nang Air Force Base in February 1967, the base was attacked, causing the deaths of 11 service members and wounding 124 others.  As noted above, an April 2010 DPRIS memorandum corroborated the Veteran's account, and in a September 2010 readjudication VA accepted, essentially, that the Veteran had stressors.  See 38 U.S.C.A. § 1154(a).  However, because the most probative evidence, discussed below, shows that he does not have a valid diagnosis of PTSD, the Board finds that service connection for PTSD is not warranted.

Service treatment records reveal complaints of symptoms and associated treatment.  In November 1965 and September 1967, the Veteran was treated for injuries after reportedly getting into fights.  In February 1968, he complained of increased irritability, nervousness, fatigue, and concern about getting into trouble.  In March 1968, he reported being "tormented by feelings of anger and of resentment," and described having no major source of enjoyment.  He stated that he was afraid of harming someone through physical violence if "pressed too far," although the examiner noted he had not done so and was unlikely to do so in the future.

In June 1968, the Veteran underwent a psychiatric evaluation during which he complained of feelings of hopelessness and confusion.  On examination, he was not oriented to time, and his answers to questions were evasive and vague.  The examiner noted that stream of thought was free-flowing, and the Veteran reported having memory problems.  He also reported using drugs and had recently been on an unauthorized absence of three months duration.  The diagnosis was severe personality disorder, with the examiner noting that the Veteran "experienced grave disillusionment during adolescence [which] crystallized in Vietnam doing service which he perceived as oppressive."

Thereafter, in July 1968, treatment notes reveal that the Veteran requested confinement in order to avoid getting into fights.  In September 1968, a diagnosis of severe personality disorder with manifestations of drug abuse was confirmed.  However, his separation examination revealed normal psychiatric findings.  He was discharged in December 1968.  The character of discharge was originally marked as undesirable, but was later changed to a general discharge under honorable conditions.

After submitting a claim for service connection for PTSD in June 1994, the Veteran underwent a VA psychiatric examination in September 1994.  He reported having problems with alcohol, drugs, and anger since service, stating that he was unable to "get along with anybody."  He further asserted that he had trouble sleeping, including having nightmares that often involved violent scenes from Vietnam.  He stated that during Vietnam he volunteered to serve on river boats which were frequently fired upon or ambushed.  He denied incurring any combat-related injuries, but stated that he was certain he killed other persons.

On examination, the Veteran was tense, agitated, distant, and apprehensive.  He showed signs of a depressed mood, but was oriented in all spheres and no memory impairment or thought disorder was noted.  However, it was indicated that he showed no emotional feeling during questioning.  The diagnosis was alcohol abuse, polysubstance abuse, nicotine dependence, adjustment disorder (disturbance of conduct), dysthymia, and personality disorder (not otherwise specified).  The examiner concluded, however, that the Veteran's symptoms did not rise to the level of PTSD.  By way of explanation, the examiner noted that the Veteran had described some Vietnam-related stressors, but that it was difficult to evaluate his intrusive thoughts.  Moreover, "his interpersonal relations and the control of his aggressive impulses are related to the abuse of alcohol and polysubstance abuse," rather than PTSD, and therefore it was "doubtful" that the reported insomnia and nightmares were solely related to the stress of Vietnam.

Post-service VA medical records indicate that the Veteran attended an "Adjustment to Trauma" class.  In September 2009, he inquired about the PTSD program at the Oklahoma City VAMC, but declined services.

In August 2010, the Veteran underwent another VA psychiatric examination, during which he reiterated complaints of insomnia, nightmares, anger, and aggressiveness.  He reported having nightmares involving combat experiences in Vietnam, specifically involving the attack on the Da Nang Air Base (referenced above).  He also reported hearing voices.  On examination, he was oriented and his affect and mood were congruent.  He reported some memory problems.  He denied hallucinations and delusions, although he described delusional thinking in terms of believing people were out to get him.  He denied feeling depressed, and denied suicidal or homicidal ideation or intent.  No impairment of thought process or communication was noted.  The diagnosis was mood disorder (not otherwise specified) and alcohol and polysubstance abuse, which was noted to be in remission.  (The Veteran reported using antidepressants for the first time the day prior to the examination.)  The examiner conceded that the Veteran had symptoms of mood lability, poor sleep, aggressiveness, hallucinations, and increased arousal.  Notwithstanding, however, the examiner concluded that the Veteran's symptomatology was not consistent with a diagnosis of PTSD, pursuant to DSM-IV criteria.

After weighing all the evidence with respect to the claim of service connection for PTSD, the Board finds the two VA examinations of record to be most probative, as both opinions are based on an in-depth clinical examination and an accurate review of the Veteran's social and medical history.  It is well-settled that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.  To that end, both VA evaluations included detailed notes of the Veteran's symptomatology, and both examiners drew conclusions based on specific applications of his symptoms and psychiatric history.  Moreover, there is no contrary evidence of a PTSD diagnosis in accordance with DSM-IV criteria.

The Board has also considered the lay evidence of record, in particular the numerous statements made by the Veteran indicating in-service trauma and contesting the findings of the VA examiners.  In this regard, the Board notes that the Veteran is competent to relate symptoms within the realm of his personal knowledge, and the Board accepts that he had stressors.  In addition, he is competent to relate what he has been told by medical professionals.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, there are no medical opinions of record indicating a diagnosis of PTSD, and to the extent the Veteran avers that he has PTSD, his claim is outweighed by the September 1994 and August 2010 VA evaluations finding no such diagnosis.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran does not have a diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria.  Service connection is therefore not warranted.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim of service connection for PTSD is granted.

Service connection for PTSD is denied.


REMAND

After reviewing the claims file, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder, to include previously diagnosed depression, dysthymia, and adjustment disorder, must be remanded so that another VA examination can be performed to determine the nature and likely etiology of the acquired psychiatric disorder.

The record demonstrates that the Veteran manifested mental health-related symptoms in service that led to a diagnosis of severe personality disorder.  Although the Board recognizes that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes, service treatment records and post-service VA treatment notes reflect a history of mental health symptomatology that may go beyond a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9.  In particular, although the September 1994 and August 2010 VA evaluations found that the Veteran's symptoms did not rise to the level of PTSD, the examination reports confirm that the Veteran has depression and other psychiatric diagnoses, with associated alcoholism and drug addiction, dating back to his period of active duty.  Given the above indications that such symptoms may be linked to service, a VA psychiatric evaluation is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from November 2011 and associate them with the claims file (physical or electronic).

2.  The AOJ should schedule a VA examination to determine the nature and likely etiology of his psychiatric disorders, to include the previously identified depression, adjustment disorder, and dysthymia.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorders and associated symptomatology had their onset during service or otherwise were due to an event or incident of that service.  

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


